Citation Nr: 1702937	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Previously unconsidered evidence received by VA since a final November 1994 rating decision triggered VA's duty to provide an examination regarding the Veteran's service connection claim for a low back disability and shows the Veteran has a chronic disease affecting the lumbar spine.

2.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

This decision reopens and remands the Veteran's service connection claim for a low back disability; therefore, the following analysis of VA's duties under the Veterans Claims Act of 2000 (VCAA) relates only to the Veteran's service connection claim for bilateral hearing loss.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2010.  No additional notice is necessary.

VA has also satisfied its duty to assist with regard to the service connection claim for bilateral hearing loss.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The record includes service and VA treatment records, as well as records from the Social Security Administration.  The Veteran has not identified any relevant, outstanding private treatment records relating to treatment for hearing loss.  VA provided audiological examinations in October 2011 and November 2014.  The Board finds these examinations reports are adequate to make an informed decision on the Veteran's claim when viewed together with the other evidence of record.  The audiological examination reports provide sufficient information to determine the Veteran does not have a hearing loss disability for VA compensation purposes.  The Veteran has not requested a Board hearing regarding her claim.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence - Low Back Disability

A May 1992 rating decision denied service connection for a low back disability.  The Veteran did not file a notice of disagreement and VA did not receive additional evidence regarding the claim within one year of notice of the decision.  Thus, the May 1992 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.  A November 1994 rating decision denied reopening of the claim.  The Veteran again failed to file a notice of disagreement and VA did not receive additional evidence regarding the claim within one year of notice of the decision; therefore, the November 1994 decision is also final.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

The AOJ has determined reopening of the Veteran's service connection for a low back disability is warranted; however, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen the low back claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

The May 1992 rating decision did not make specific findings with respect to the individual elements of service connection claim for a low back disability.  It appears the RO determined that the Veteran's back injury in service was acute with no chronic residual disability and denied the claim.  VA received treatment records in January 2011 that show treatment for back pain.  The AOJ determined a VA examination was warranted based on these newly obtained records.  Further, x-rays conducted in September 2014 show the Veteran has degenerative changes of the lumbar spine.  As arthritis constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309, the evidence now establishes the presumptive provision of 38 C.F.R. § 3.307 and the principle known as a continuity of symptomatology are applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Board finds the Veteran's claim was properly reopened.  See Shade, 24 Vet. App. at 118-19 (indicating new evidence raises a "reasonable possibility of substantiating the claim" if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

III.  Bilateral Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence shows the Veteran does not have a current bilateral hearing loss disability.

An October 2011 VA examination revealed the following auditory thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
10
15
10
Left Ear
5
5
10
10
10

Speech recognition scores were 100 percent bilaterally during the October 2011 VA examination.

A November 2014 VA examination revealed the following auditory thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
15
10
15
15
Left Ear
10
15
10
10
10

Speech recognition scores were 96 percent for the right ear and 98 percent for the left ear during the November 2014 VA examination.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  While the Veteran is competent to report symptoms of hearing loss, she does not possess the skill or expertise to diagnose hearing loss within the meaning of 38 C.F.R. § 3.385, which requires audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is nothing in treatment records that suggest the Veteran has a bilateral hearing loss disability.  VA examinations have not revealed a bilateral hearing loss disability.  As the preponderance of the evidence shows there is not a bilateral hearing loss disability, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The service connection claim for a low back disability is reopened.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The November 2011 VA examiner did not conduct imaging studies at the time of the Veteran's examination and only addressed the diagnosis of a low back strain noted in treatment records.  September 2014 x-rays show the Veteran has degenerative changes of the lumbar spine.  The November 2011 VA opinion does not address this diagnosis.  As such, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Schedule the Veteran for a new VA examination to determine whether her current low back disability is related to service.  If possible, this examination should be conducted by an examiner other than the November 2011 VA examiner.

The selected examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability began in service or is otherwise the result of a disease or injury in service.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


